March 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                RR MALOAN INVESTMENTS, INC., Appellant

NO. 14-13-00080-CV                          V.

                          NEW HGE, INC., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, NEW HGE,
INC., signed September 27, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore REVERSE
the judgment of the court below; RENDER judgment in favor of RR MALOAN
INVESTMENTS, INC. for the amount of the check; and REMAND to the court
for computation of interest and court costs.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, NEW HGE, INC.

      We further order this decision certified below for observance.